 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo RA ye Slates Diseret Coupp
- — a Eastern District of Tennessee a
| See Pee Koneuyillee LS
_——— — Regia OrisKe, = | a Oe Eccles OP tee
Plo EE AT ng
oe oN ss SG
I ge ee —— : A a ie ie
ae (Pesponis Bonk, See = eee -
ee _Rebendeyd : oes
Regme Driskill, plaintf answers te the tour
cf ) ~ -
— AAs eis faeceMmbey 13) 2919 lee Pe \ st onig 2 eae!
a _ PA aah 0 Regna Drislai\l does ehw te ansurer_
rhe courts Whein platnth¥£ ts no longer Under weticg
—_ pe ee ee
| TV lamb ¥4, Redine Dpeki also is Plannihg TS a
_— Vetuin Covnsel. for titre roceedingS Once liantiy
ee id feleaged from medical Care,
| Danie furthe stetes to the court that
ee [PlawhiFf Regina OntsK'l] Never rece! ved A Copy oF
A Mobic, fo Dismiss -From Counsel -kheb wes
__prewisasly Wired by plowmht,
cash 3:18-cv-00102-JRG-DCP Document 25 Filed 12/13/18 Page 1of2 PagelD #: 66
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae ae Cerdicase. of SennOoo eae eee
ape oy plant Ree CONNO Drisky here to Shales Past =
Skee erst __ cory of ie yespense of Fax ta |
hard Restores Yank -Arormesy - +e is ees ae eS |
[Ses | Were veserdipig, “re Banic, Ths pas oe thea
ao eT ZP\e - c

B23 it al eee a4 ree ee ee ee

Fs es _| Bas ite, TNS 4B Fee Tec eet
Case 3:18-cv-00102-JRG-DCP Document 25 Filed 12/13/18 Page 2 of 2 PagelD #: 67 |

 

 
